Citation Nr: 1801422	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  09-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for non-Hodgkin's lymphoma, to include as due to asbestos and chemical exposure and/or ionizing radiation.


REPRESENTATION

Veteran represented by:	David S. Russotto, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Brant, Counsel

INTRODUCTION

The Veteran served on active duty from April 1976 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned at an April 2012 hearing conducted at the Board's offices in Washington, D.C.  A transcript of that hearing is associated with the claims file.  

In October 2012, the Board remanded the matter for further development.  The matter was returned to the Board, and the Board then requested a Veterans Health Administration (VHA) medical opinion, which was provided in November 2017.  The matter is now back before the Board.


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran's non-Hodgkin's lymphoma is related to her active service, to include her exposure to radiation and/or chemicals therein.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

The Veteran is seeking service connection for non-Hodgkin's lymphoma, to include as due to exposure to asbestos, chemicals, and/or ionizing radiation.  

During service, the Veteran was assigned to the 308th Missile Inspection, Maintenance and Servicing squadron and the 381st Missile Inspection squadron, where she performed maintenance on Titan II missiles.  Statements from the Veteran and fellow service members have consistently reported she worked in maintenance within the missile silos in an environment contaminated with residual chemical vapors from missile propellant operations such as unsymmetrical dimethylhydrazine (UDMH), Aerozine, polychlorinated biphenyl (PCB), and mercury.  The Board finds that the Veteran was in close proximity to missiles during the course of her military occupational duties.  In addition, the Veteran has reported that during service she experienced symptomology such as swollen glands, itchiness, night sweats, fever, fatigue, weight loss, and a loss of feeling in her left leg.  See, e.g., June 2008 and December 2010 statements and April 2012 hearing testimony.  She reported that she was treated for these symptoms, and continued until 2006 when a needle biopsy resulted in her non-Hodgkin's lymphoma diagnosis.  See, e.g., October 2006 pathology report.  The Veteran contends these symptoms were manifestations of her non-Hodgkin's lymphoma.
A February 2017 Memorandum from the Director, Post- 9/11 Era Environmental Health Program found that during service the Veteran did not wear an assigned dosimeter and accordingly, her assigned radiation dose estimate was 6.5 rem.  It was noted since the Veteran's lifetime total radiation dose did not exceed 100 mSv (10 rem) it was unlikely that her Non-Hodgkin's lymphoma was caused by exposure to ionizing radiation during active service.

An April 2012 opinion from the Veteran's treating VA physician, Dr. E. N. D., noted that she has been undergoing treatment for grade II, follicular center cell, B-cell non-Hodgkin's malignant lymphoma.  Dr. E. N. D. noted the Veteran's exposure to various carcinogens during service and opined that her malignant lymphoma is as likely as not to have been caused by the carcinogens she was exposed to. 

In July 2013, a VA examiner found that it was less likely than not that the Veteran's non-Hodgkin's lymphoma was caused by exposure to various carcinogens during service.  The examiner noted that the Veteran's April 1988 separation examination was normal, noted a normal skin and lymphatic examination, and that service treatment records were negative for a diagnosis of non-Hodgkin's lymphoma.  The examiner found it was highly unlikely that the Veteran had lymphoma for almost 20 years post-service without a diagnosis.

In August 2013, a VA examiner relied on Dr. E. N. D.'s positive opinion to conclude that it was at least as likely as not that the Veteran's non-Hodgkin's lymphoma was incurred in or caused by exposure to various carcinogens during service.

In a November 2017 opinion, a staff physician in medicine/Hematology-Oncology opined that it was at least as likely as not that the Veteran's development of non-Hodgkin's lymphoma was related to her exposure to radiation and/or PCB during service.  In reaching this conclusion, the physician reviewed and discussed several published manuscripts discussing the effect of various sources of occupational radiation and chemical exposures and their effects on human health.  The physician noted that these manuscripts showed a tendency toward a dose-response for death caused by non-Hodgkin lymphoma.  The physician noted further that other reports contained a weak suggestion of a radiation dose response for non-Hodgkin's lymphoma (men only).  The physician noted that these reports showed that the excess leukemia risk persisted throughout a 55 year follow-up period.  With respect to chemical exposures, the physician found that a matched case-control study of 169 cases with 338 controls demonstrated an association between phenoxy acids, chlorophenols, and organic solvents with the development of malignant lymphoma.  The physician noted further that other reports demonstrated a potential causative role for PCB and an elevated risk of developing non-Hodgkin's lymphoma.

The November 2017 physician also found that it was at least as likely as not that the Veteran's non-Hodgkin's lymphoma was the cause of her reported symptoms and clinical signs of disease during her time in service.  The physician explained that the reported symptoms of swollen glands, itchiness, night sweats, fever, fatigue, weight loss, and a loss of feeling in the left leg can all be consistent with the presence of lymphoma.  The physician indicated that fever, night sweats, and weight loss are called "B symptoms" and are part of the staging process for lymphomas.  The physician noted that fatigue was a non-specific symptom and can be present for a number of reasons, including cancers, infections, low blood counts and others.  The physician explained that itchiness can occur with lymphomas, but was more common with Hodgkin lymphomas than non-Hodgkin lymphomas.  The physician noted that swollen lymph nodes are a hallmark of lymphoma that is growing within a lymph node.  He noted that swollen glands can be seen in non-malignant diseases as well.  The examiner explained; however, that since a biopsy of an affected lymph node demonstrated non-Hodgkin's lymphoma, and no other disease process was identified, it was at least as likely as not that the Veteran's non-Hodgkin's lymphoma was the cause of the above-noted symptoms and clinical signs of disease.

The November 2017 expert medical opinion supports a finding that the Veteran's diagnosed non-Hodgkin's lymphoma developed as a result of her active duty service, particularly her exposure to radiation and/or PCB.  This opinion also supports a finding that the Veteran's non-Hodgkin's lymphoma was the cause of her reported symptoms and clinical signs of disease during service.
The Board acknowledges the negative opinions of record.  However, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted for non-Hodgkin's lymphoma.  38 U.S.C. § 5107; see Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma is granted.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


